Citation Nr: 0334316	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-20 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and asked her 
to provide information regarding the 
following:  (1) the full name and 
rank of the individual(s) who 
sexually assaulted her or sexually 
harassed her during her service, (2) 
the name(s) and addresses of any 
witnesses to the assault, the names 
and addresses of any individuals told 
of the assault during her service; 
(3) the name of any family member or 
friend he told of the sexual assault 
or sexual harassment during her 
active service; (4) any letters or 
other documents that the veteran 
either wrote during her active 
service that cite the alleged 
stressful events during his active 
service.  Take appropriate action to 
obtain verifying information based on 
any information furnished by the 
veteran. 

2.  Arrange for a VA general medical 
examination to determine the etiology 
of the veteran's bilateral foot 
disorder.  The purpose of this 
evaluation is to determine if the 
veteran has a bilateral foot disorder 
and whether such a disorder was 
caused by her military service from 
April 1975 to March 1978 and from 
December 1978 to August 1992.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide explicit responses to the 
following questions:
(a)	Does the veteran have a 
bilateral foot disorder?
(b) If a bilateral foot disorder is 
found, the examiner must indicate 
whether it is at least as likely as 
not that this condition was caused or 
aggravated by her service from April 
1975 to March 1978 and from December 
1978 to August 1992.
3.  Arrange for a VA ophthalmology 
examination to determine the etiology 
of the veteran's eye disorder (if 
any).  The purpose of this evaluation 
is to determine if the veteran has an 
eye disorder related to either her 
military service from April 1975 to 
March 1978 and from December 1978 to 
August 1992 or from any medication 
used to treat a service connected 
condition.  The claims folder must be 
reviewed by the examiner in 
conjunction with the examination, 
including the medical report of Mark 
Morgan, M.D., in November 2000.  The 
examiner should provide explicit 
responses to the following questions:
(a) Does the veteran have objective 
medical evidence of an eye disorder?
(b) If an eye disorder is found, the 
examiner must indicate whether it is 
at least as likely as not that this 
condition was caused or aggravated by 
the veteran's service from April 1975 
to March 1978 and from December 1978 
to August 1992 or medication used to 
treat a service connected condition 
(the condition should be noted).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





